Citation Nr: 0637574	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  01-09 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the residuals of 
myocardial infarctions secondary to service-connected 
thrombophlebitis of the left leg.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from August 1955 to June 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the claim.  

The veteran provided testimony at a videoconference hearing 
before a Veterans Law Judge (VLJ) in December 2001.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  However, the VLJ who conducted 
this hearing is no longer employed at the Board.  

Pursuant to 38 C.F.R. § 20.707, the Board Member who conducts 
a hearing shall participate in the final determination of the 
claim.  Accordingly, the veteran was sent correspondence in 
September 2006 to inquire whether he desired a new hearing 
before a different VLJ.  In pertinent part, this 
correspondence noted that if the veteran did not respond 
within 30 days from the date of this letter, it would be 
assumed he did not want an additional hearing.  As no 
response appears to have been received from the veteran, his 
request for a Board hearing is deemed withdrawn.

This case was previously before the Board in July 2003 and 
September 2004.  In July 2003, the Board remanded the case 
for additional evidentiary development.  Thereafter, by a 
September 2004 decision, the Board denied the claim.

The veteran appealed the Board's September 2004 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By a January 2006 Order, the Court, pursuant to a 
joint motion, vacated the Board's decision and remanded the 
claim for compliance with the joint motion.

For the reasons stated below, the Board concludes that a 
remand is required in order to comply with the aforementioned 
joint motion.  Accordingly, this case will be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In this case, the veteran contends that his myocardial 
infarctions, and residuals thereof, are secondary to his 
service-connected thrombophlebitis of the left leg.  Under 38 
C.F.R. § 3.310 service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc); see also 71 Fed. Reg. 52,744-
52,747 (September 7, 2006).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board notes that VA has an obligation to notify claimants 
what information or evidence is needed in order to 
substantiate a claim, as well as a duty to assist claimants 
by making reasonable efforts to get the evidence needed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to notify, the Board determined in 
the September 2004 decision that correspondence sent to the 
veteran from the RO in August 2003 sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and his responsibilities if he wanted evidence to be obtained 
by VA.  Despite the foregoing, the Board notes that in March 
2006, the Court promulgated a decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which it held that the notice VA is required to provide upon 
receipt of an application for a service connection claim 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In this case, no such notice was 
provided to the veteran.  As a remand is otherwise required 
for additional evidentiary development, the Board concludes 
that while on remand the veteran should be provided with this 
requisite notice.

Regarding the duty to assist, the Board remanded this case in 
July 2003, in part, for the veteran to be accorded a VA 
medical examination.  However, it was contended in the joint 
motion that the Board's remand instructions to the RO were 
inadequate because they failed to include a request for an 
opinion regarding whether it was at least as likely as not 
that the veteran's service-connected thrombophlebitis 
aggravates any diagnosed cardiovascular disorder.  The joint 
motion also asserted that the opinion that was provided by a 
March 2004 VA examiner was inadequate because if failed to 
answer the Board's medical question of whether or not the 
veteran's myocardial infarctions were caused by the service-
connected thrombophlebitis, and that this failure was a 
violation of the Court's holding in Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (A remand by this Court or the Board 
imposes upon the Secretary of Veterans Affairs a concomitant 
duty to ensure compliance with the terms of the remand.).  

In view of the fact that the joint motion contended VA failed 
to obtain an adequate medical opinion as part of its 
statutory duty to assist, the Board concludes that a new 
examination is required in order to adequately address 
whether the veteran's service-connected thrombophlebitis 
caused and/or aggravated any diagnosed cardiovascular 
disorder, to include the veteran's myocardial infarctions.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated below, this case is REMANDED for the 
following:

1.  Please send the veteran a corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
cardiovascular problems since March 2004.  
After securing any necessary release, the 
RO should obtain those records not on 
file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of any current cardiovascular 
disorder.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any current cardiovascular disorder found 
to be present and/or the myocardial 
infarctions were caused by the service-
connected thrombophlebitis of the left 
leg.

If the examiner determines that no such 
relationship exists, then the examiner 
must express an opinion as to whether it 
is at least as likely as not that any 
current cardiovascular disorder found to 
be present and/or the myocardial 
infarction residuals have been aggravated 
by the service-connected thrombophlebitis 
of the left leg.  By aggravation, the 
Board means a permanent increase in the 
underlying disability that is beyond its 
natural progression.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.  A 
rationale for all opinions expressed 
should be provided.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran's attorney should be 
furnished a Supplemental Statement of the Case (SSOC), which 
addresses all of the evidence obtained after the issuance of 
the last SSOC in April 2004, and provides an opportunity to 
respond.  The case should then be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

